United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waycross, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1213
Issued: October 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2014 appellant, through his attorney, filed a timely appeal of an April 4,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying
further merit review. The most recent merit decision was the March 6, 2014 decision of the
Board, which became final after 30 days of issuance and is not subject to further review. The
Board lacks jurisdiction to review the merits of appellant’s case, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c), 501.3 and 501.6(d).
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously on appeal before the Board. On February 12, 2010 appellant,
then a 38-year-old sales and systems distributor, filed a claim for traumatic injury alleging that
on February 7, 2010 he hit his head on equipment, causing head trauma. OWCP denied
appellant’s claim on April 2, 2010 finding that he failed to submit medical evidence establishing
a diagnosis as a result of the February 7, 2010 employment incident. Appellant requested a
review of the written record by an OWCP hearing representative on April 27, 2010. The hearing
representative affirmed OWCP’s decision on August 5, 2010. Appellant informed OWCP that
on October 27, 2010 he also had a fall where his teeth were dislodged. He, through his attorney,
requested a second oral hearing on October 29, 2010. Appellant testified at this oral hearing that
he had been working outside in 100 degree weather and, as he was leaving work, walked past a
concrete picnic table and fainted. He alleged that he hit a concrete door and that his supervisors
found him lying in a pool of blood with his teeth knocked out.
Appellant appealed to the Board and in a decision dated September 5, 20122 the Board
noted that the medical evidence was not sufficient to establish an injury due to the February 2010
fall. The Board noted that his submitted evidence from three physicians who provide three
different medical explanations for his fall -- classical vasovagal syncope likely related to
prolonged standing, unclear cause, but nonepileptic fall and that the fall was not related to
standing in the performance of duty. The Board found that appellant had sustained an
unexplained fall on February 7, 2010 and that he had failed to submit the necessary medical
opinion evidence to establish a medical condition resulted from this fall.
Appellant requested reconsideration on July 25, 2013 and alleged that he sustained dental
injuries as a result of his February 7, 2010 fall. He submitted a report from Dr. Milton A.
Peavey, a dentist, dated May 15, 2013 indicating that on August 3, 2010 the tooth root from
number 9 was removed and appellant received a bridge from numbers 7 through 10. Dr. Peavey
opined that the injuries to appellant’s teeth were due to his recent fall. OWCP denied
modification of its prior decision on August 7, 2013. The Board reviewed this decision on
March 6, 20143 and found that appellant had not established an injury causally related to the
February 7, 2010 fall or that he had struck a picnic table or sustained injuries to his mouth or
teeth. The Board further found that Dr. Peavey’s report was not sufficiently factually detailed to
establish that appellant’s dental injuries resulted from the February 7, 2010 employment incident.
The facts and circumstances of the case as set out in the Board’s prior decisions are adopted
herein by reference.
Counsel requested reconsideration on March 19, 2014 and submitted a legal brief in
support of the request. He argued that appellant was alleging an occupational disease claim
caused by long periods of standing at work dehydration or high temperatures and resulting in
vasovagal syncope. Counsel then argued that appellant had three consequential injuries resulting
from his vasovagal syncope, a fall on October 28, 2009, a fall on February 7, 2010 and a fall on
August 3, 2010.
2

Docket No. 11-1826 (issued September 5, 2012).

3

Docket No. 13-2118 (Issued March 6, 2014).

2

By decision dated April 4, 2014, OWCP declined to reopen appellant’s claim for
consideration of the merits. It stated that the brief was before the Board at the time of the
March 6, 2014 decision and that if he felt that his claim was more properly adjudicated as an
occupational disease claim, he should file the appropriate form.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.4
Section 10.606(b) of the code of federal regulations provide that a claimant may obtain review of
the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.5 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
does not meet at least one of these three requirements, OWCP will deny the application for
review without reopening the case for a review on the merits.6
ANALYSIS
Counsel attempted to submit new and relevant legal argument in support of his request
for reconsideration of appellant’s traumatic injury claim. The Board finds that the arguments
submitted are not relevant given the Board’s findings on prior appeals. Appellant filed a notice
of traumatic injury alleging that he fell on February 7, 2010 and the record also contains factual
and medical evidence of an additional fall in August 2010. The Board has reviewed all the
medical evidence currently in the record in its prior decisions and specifically found that he had
not met his burden of proof to establish vasovagal syncope due to prolonged standing due to the
variety of explanations for his fall proposed by his physicians. Therefore, the argument that
appellant has met his burden of proof to establish a claim for vasovagal syncope has already been
addressed and resolved by the Board and is not a new legal argument. The matter is res judicata
and not subject to further review by the Board absent further review by OWCP.7
The current claim as adjudicated by OWCP and the Board is for a traumatic injury
occurring on February 7, 2010. Appellant has not submitted any new legal arguments relevant to
this claim.
Appellant has not demonstrated that OWCP improperly applied or interpreted a point of
law; he has not advanced a relevant legal argument not previously considered by OWCP; and has
not presented any pertinent new and relevant medical evidence. Thus, he has not established that

4

See supra note 1.

5

20 C.F.R. § 10.606.

6

Id. at § 10.608.

7

See D.C., Docket No. 14-663 (issued June 26, 2014); Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

3

OWCP abused its discretionary authority in declining to reopen appellant’s case for further merit
review.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits on April 4, 2014.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

